Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.

Election/Restrictions
	Claims 6 & 7 have now been examined with the other claims, and election/restriction requirements concerning them are withdrawn.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bond among structural units" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
	Though claim 1 from which claim 4 depends recites that its “structural units are made of an inorganic matter that are chemically and directly bonded through catalysis” and “a crosslinking bond of the structural units”, it does not define “the bond among the structural units” that is referred back to by claim 4.  Accordingly, claims are confusing as to intent.  
	Further, even assuming arguendo that reference back to a bond of claim 1 can be definitively ascertained, it can not be determined which bond of the previous claims is being referred back to by the statement “the bond among the structural units”.  Moreover, confusion is further evident in that it is not seen that the alternatives identified by claim 4, particularly “a hydrogen bond”, correlates with and/or can meet the requirements of either of the bonds defined by claim 1.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is confusing as to intent because it can not be determined how the claim is intended to be further limiting of the claim from which it depends in that claim 1, from which claim 6 ultimately depends, already requires that “the structural units are made of inorganic matter”.
	Claim 6 should be cancelled at this time.


Allowable Subject Matter

Claims 1,5, 7-10 and 12-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art, including the cited Akimoto et al.(JP2014-046518) taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of the crosslinking bond as now defined by the claims in preparations as defined by the claims.

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765